DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 31-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of issued application of Cheng et al., U.S. Patent No. 11,329,874 B2 (Cheng’874 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Cheng’972.
Regarding claims 31-60 the difference between the conflicting claims of the instant application and issued patent, Cheng’874, are set forth in the discussion below.
Instant Application 17/662,739
Patent  11,329,874 B2
Claim 31. A method for wireless communication by a user-equipment (UE), comprising: 

receiving, by the UE, a first message indicating a configuration for reporting of quality of service (QoS) information, 

the configuration indicating how to report one or more parameters corresponding to the QoS information; 

determining, by the UE, the one or more parameters corresponding to the QoS information for communication of data using a sidelink communication protocol;

reporting, by the UE, the one or more parameters by transmitting a second message, the one or more parameters being reported in accordance with the configuration, 

wherein the reporting of the one or more parameters comprises reporting the QoS information in accordance with the configuration; and 

receiving, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol.





Claim 1. A method for wireless communication by a user-equipment (UE), comprising: 

receiving, by the UE, a first message indicating a configuration for reporting of quality of service (QoS) information, 

the configuration indicating how to report one or more parameters corresponding to the QoS information; 

determining, by the UE, the one or more parameters corresponding to the QoS information for communication of data using a sidelink communication protocol; 

reporting, by the UE, the one or more parameters by transmitting a second message, the one or more parameters being reported in accordance with the configuration, 

wherein the reporting of the one or more parameters comprises reporting the QoS information in accordance with the configuration; 

receiving, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol, 

wherein the third message comprises a first configuration and a first criteria indicating whether to apply the first configuration for the communication of the data; and communicating, by the UE, the data based on the configuration information.
Claim 33. wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported; an event that triggers the reporting of the one or more parameters; or a format for the reporting of the one or more parameters.
Claim 2. wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported; an event that triggers the reporting of the one or more parameters; or a format for the reporting of the one or more parameters.
Claim 34. wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message.
Claim 3. wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message.
Claim 35. further comprising: establishing a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session.
Claim 4. further comprising: establishing a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session.
Claim 36. wherein at least one of the first message, the second message, or the third message is delivered as a control plane message.
Claim 5. wherein at least one of the first message, the second message, or the third message is delivered as a control plane message.
Claim 37. wherein the control plane message is communicated via non-access stratum (NAS) signaling.
Claim 6. wherein the control plane message is communicated via non-access stratum (NAS) signaling.
Claim 38. wherein the one or more parameters indicate at least one of: a current QoS requirement of the UE; a channel busy ratio (CBR), and a time and a location corresponding to the CBR; a number of vehicles travelling in the same direction as the UE; a path plan of the UE; speed of the UE; or a direction of travel of the UE.
Claim 7. wherein the one or more parameters indicate at least one of: a current QoS requirement of the UE; a channel busy ratio (CBR), and a time and a location corresponding to the CBR; a number of vehicles travelling in the same direction as the UE; a path plan of the UE; speed of the UE; or a direction of travel of the UE.
Claim 39. wherein the configuration information for the communication indicates at least one of: a mapping of a provider service identifier (PSID) to a packet priority parameter or a packet reliability parameter; whether carrier aggregation is to be used for the communication; whether transmission diversity is to be used for the communication; a message rate to be used for the communication; a number of retransmission attempts to be used for the communication; a modulation and coding scheme to be used for the communication; or whether duplicate transmission is to be used for the communication.
Claim 8. wherein the configuration information for the communication indicates at least one of: a mapping of a provider service identifier (PSID) to a packet priority parameter or a packet reliability parameter; whether carrier aggregation is to be used for the communication; whether transmission diversity is to be used for the communication; a message rate to be used for the communication; a number of retransmission attempts to be used for the communication; a modulation and coding scheme to be used for the communication; or whether duplicate transmission is to be used for the communication.
Claim 40. wherein the third message comprises an indication of a location and a time for the configuration information to be applied for the communication of the data.
Claim 9. wherein the third message comprises an indication of a location and a time for the configuration information to be applied for the communication of the data.
Claim 41. wherein the third message further comprises: a second configuration and a second criteria indicating whether to apply the second configuration for the communication of the data.
Claim 10. wherein the third message further comprises: a second configuration and a second criteria indicating whether to apply the second configuration for the communication of the data.
Claim 42. wherein the reception of the third message comprises receiving the third message indicating the configuration information determined based on the one or more parameters.
Claim 11. wherein the reception of the third message comprises receiving the third message indicating the configuration information determined based on the one or more parameters.
Claim 44. A method for wireless communication, comprising: 

transmitting a first message indicating a configuration for reporting of quality of service (QoS) information, 

the configuration indicating how to report one or more parameters corresponding to the QoS information; 

receiving, from at least one user-equipment (UE), a second message reporting the one or more parameters corresponding to the QoS information for communication of data by the UE using a sidelink communication protocol, 

the one or more parameters being reported in accordance with the configuration, 

wherein receiving the second message reporting of the one or more parameters includes receiving the second message reporting the QoS information in accordance with the configuration; 

determining configuration information corresponding to the communication of the data by the UE based on the one or more parameters; 

and transmitting, to the UE, a third message indicating the configuration information.
Claim 12. A method for wireless communication, comprising: 

transmitting a first message indicating a configuration for reporting of quality of service (QoS) information, 

the configuration indicating how to report one or more parameters corresponding to the QoS information; 

receiving, from at least one user-equipment (UE), a second message reporting the one or more parameters corresponding to the QoS information for communication of data by the UE using a sidelink communication protocol, 

the one or more parameters being reported in accordance with the configuration, 

wherein receiving the second message reporting of the one or more parameters includes receiving the second message reporting the QoS information in accordance with the configuration; 

determining configuration information corresponding to the communication of the data by the UE based on the one or more parameters; 

and transmitting, to the UE, a third message indicating the configuration information, 

wherein the third message comprises a first configuration and a first criteria indicating whether to apply the first configuration for the communication of the data.
Claim 45. further comprising: communicating the data with the UE based on the configuration information.
Claim 13. further comprising: communicating the data with the UE based on the configuration information.
Claim 46. wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported by the UE; an event that triggers the reporting of the one or more parameters by the UE; or a format for the reporting of the one or more parameters by the UE.
Claim 14. wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported by the UE; an event that triggers the reporting of the one or more parameters by the UE; or a format for the reporting of the one or more parameters by the UE.
Claim 47. wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message.
Claim 15. wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message.
Claim 48. wherein at least one of the first message, the second message, or the third message is delivered as a control plane message.
Claim 16. wherein at least one of the first message, the second message, or the third message is delivered as a control plane message.
Claim 49. wherein the control plane message is communicated via non-access stratum (NAS) signaling.
Claim 17. wherein the control plane message is communicated via non-access stratum (NAS) signaling.
Claim 50. wherein the one or more parameters indicate at least one of: a current QoS requirement of the UE; a channel busy ratio (CBR); a number of vehicles travelling in the same direction as the UE; a path plan of the UE; speed of the UE; or a direction of travel of the UE.
Claim 18. wherein the one or more parameters indicate at least one of: a current QoS requirement of the UE; a channel busy ratio (CBR); a number of vehicles travelling in the same direction as the UE; a path plan of the UE; speed of the UE; or a direction of travel of the UE.
Claim 51. wherein the configuration information for the communication indicates at least one of: a mapping of a provider service identifier (PSID) to a packet priority parameter or a packet reliability parameter, as well as a location and a time corresponding to the mapping; whether carrier aggregation is to be used for the communication; whether transmission diversity is to be used for the communication; a message rate to be used for the communication; a number of retransmission attempts to be used for the communication; a modulation and coding scheme to be used for the communication; or whether duplicate transmission is to be used for the communication.
Claim 19. wherein the configuration information for the communication indicates at least one of: a mapping of a provider service identifier (PSID) to a packet priority parameter or a packet reliability parameter, as well as a location and a time corresponding to the mapping; whether carrier aggregation is to be used for the communication; whether transmission diversity is to be used for the communication; a message rate to be used for the communication; a number of retransmission attempts to be used for the communication; a modulation and coding scheme to be used for the communication; or whether duplicate transmission is to be used for the communication.
Claim 52. wherein the third message comprises an indication of a location and a time for the configuration information to be applied for the communication of the data.
Claim 20. wherein the third message comprises an indication of a location and a time for the configuration information to be applied for the communication of the data.
Claim 53. wherein the third message further comprises: a second configuration and a second criteria indicating whether to apply the second configuration for the communication of the data.
Claim 21. wherein the third message further comprises: a second configuration and a second criteria indicating whether to apply the second configuration for the communication of the data.
Claim 55. An apparatus for wireless communication by a user-equipment (UE), comprising: at least one processor configured to determine one or more parameters corresponding to quality of service (QoS) information for communication of data using a sidelink communication protocol; 

and a transceiver coupled to the at least one processor, the transceiver being configured to: receive, by the UE, a first message indicating a configuration for reporting of the QoS information, 

the configuration indicating how to report the one or more parameters corresponding to the QoS information; 

report, by the UE, the one or more parameters by transmitting a second message, the one or more parameters being reported in accordance with the configuration, 

wherein the transceiver is configured to report the one or more parameters by being configured to report the QoS information in accordance with the configuration; and 

receive, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol.
Claim 22. An apparatus for wireless communication by a user-equipment (UE), comprising: at least one processor configured to determine one or more parameters corresponding to quality of service (QoS) information for communication of data using a sidelink communication protocol; 


and a transceiver coupled to the at least one processor, the transceiver being configured to: receive, by the UE, a first message indicating a configuration for reporting of the QoS information, 

the configuration indicating how to report the one or more parameters corresponding to the QoS information; 

report, by the UE, the one or more parameters by transmitting a second message, the one or more parameters being reported in accordance with the configuration, 

wherein the transceiver is configured to report the one or more parameters by being configured to report the QoS information in accordance with the configuration; 

receive, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol, 

wherein the third message comprises a first configuration and a first criteria indicating whether to apply the first configuration for the communication of the data; and communicate, by the UE, the data based on the configuration information.
Claim 56. wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported; an event that triggers the reporting of the one or more parameters; or a format for the reporting of the one or more parameters.
Claim 23. wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported; an event that triggers the reporting of the one or more parameters; or a format for the reporting of the one or more parameters.
Claim 57. wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message.
Claim 24. wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message.
Claim 58. wherein: the at least one processor is further configured to establish a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session.
Claim 25. wherein: the at least one processor is further configured to establish a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session.
Claim 59. wherein at least one of the first message, the second message, or the third message is delivered as a control plane message.
Claim 26.  wherein at least one of the first message, the second message, or the third message is delivered as a control plane message.
Claim 60. An apparatus for wireless communication, comprising: a transceiver configured to: transmit a first message indicating a configuration for reporting of quality of service (QoS) information, 

the configuration indicating how to report one or more parameters corresponding to the QoS information; 

and receive, from at least one user-equipment (UE), a second message reporting the one or more parameters corresponding to the QoS information for communication of data by the UE using a sidelink communication protocol, 

wherein the transceiver is configured to receive the second message reporting of the one or more parameters by being configured to receive the second message reporting the QoS information in accordance with the configuration; 

and at least one processor coupled to the transceiver, the at least on processor being configured to determine configuration information corresponding to the communication of the data by the UE based on the one or more parameters, 

wherein the transceiver is further configured to transmit, to the UE, a third message indicating the configuration information.
Claim 27. An apparatus for wireless communication, comprising: a transceiver configured to: transmit a first message indicating a configuration for reporting of quality of service (QoS) information, 

the configuration indicating how to report one or more parameters corresponding to the QoS information; 

and receive, from at least one user-equipment (UE), a second message reporting the one or more parameters corresponding to the QoS information for communication of data by the UE using a sidelink communication protocol, 

wherein the transceiver is configured to receive the second message reporting of the one or more parameters by being configured to receive the second message reporting the QoS information in accordance with the configuration; 

and at least one processor coupled to the transceiver, the at least on processor being configured to determine configuration information corresponding to the communication of the data by the UE based on the one or more parameters, 

wherein the transceiver is further configured to transmit, to the UE, a third message indicating the configuration information, 

wherein the third message comprises a first configuration and a first criteria indicating whether to apply the first configuration for the communication of the data.


Cheng’874 discloses methods and apparatus for configuring communication in vehicle-to-everything (V2X) communications systems.
Regarding claim 31, Cheng’874 discloses a method for wireless communication by a user-equipment (UE), comprising: receiving, by the UE, a first message indicating a configuration for reporting of quality of service (QoS) information, the configuration indicating how to report one or more parameters corresponding to the QoS information; determining, by the UE, the one or more parameters corresponding to the QoS information for communication of data using a sidelink communication protocol; reporting, by the UE, the one or more parameters by transmitting a second message, the one or more parameters being reported in accordance with the configuration, wherein the reporting of the one or more parameters comprises reporting the QoS information in accordance with the configuration; and receiving, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol. (see Cheng’874, claim 1). 
Regarding claim 32, Cheng’874 further comprising communicating, by the UE, the data based on the configuration information (see Cheng’874, claim 2). 
Regarding claim 33, Cheng’874 discloses wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported; an event that triggers the reporting of the one or more parameters; or a format for the reporting of the one or more parameters (see Cheng’874, claim 3).
Regarding claim 34, Cheng’874 discloses wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message (see Cheng’874, claim 4).
Regarding claim 35, Cheng’874 further comprising: establishing a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session (see Cheng’874, claim 5).
Regarding claim 36, Cheng’874 discloses wherein at least one of the first message, the second message, or the third message is delivered as a control plane message (see Cheng’874, claim 6).
Regarding claim 37, Cheng’874 discloses wherein the control plane message is communicated via non-access stratum (NAS) signaling (see Cheng’874, claim 7).
Regarding claim 38, Cheng’874 discloses wherein the one or more parameters indicate at least one of: a current QoS requirement of the UE; a channel busy ratio (CBR), and a time and a location corresponding to the CBR; a number of vehicles travelling in the same direction as the UE; a path plan of the UE; speed of the UE; or a direction of travel of the UE (see Cheng’874, claim 8).
Regarding claim 39, Cheng’874 discloses wherein the configuration information for the communication indicates at least one of: a mapping of a provider service identifier (PSID) to a packet priority parameter or a packet reliability parameter; whether carrier aggregation is to be used for the communication; whether transmission diversity is to be used for the communication; a message rate to be used for the communication; a number of retransmission attempts to be used for the communication; a modulation and coding scheme to be used for the communication; or whether duplicate transmission is to be used for the communication (see Cheng’874, claim 9).
Regarding claim 40, Cheng’874 discloses wherein the third message comprises an indication of a location and a time for the configuration information to be applied for the communication of the data (see Cheng’874, claim 10).
Regarding claim 41, Cheng’874 discloses wherein the third message further comprises: a second configuration and a second criteria indicating whether to apply the second configuration for the communication of the data (see Cheng’874, claim 11).
Regarding claim 42, Cheng’874 discloses wherein the reception of the third message comprises receiving the third message indicating the configuration information determined based on the one or more parameters (see Cheng’874, claim 12).
Regarding claim 43, Cheng’874 discloses wherein the third message comprises a first configuration and a first criteria indicating whether to apply the first configuration for the communication of the data (see Cheng’874, claim 13).
Regarding claim 44, Cheng’874 discloses a method for wireless communication, comprising: transmitting a first message indicating a configuration for reporting of quality of service (QoS) information, the configuration indicating how to report one or more parameters corresponding to the QoS information; receiving, from at least one user-equipment (UE), a second message reporting the one or more parameters corresponding to the QoS information for communication of data by the UE using a sidelink communication protocol, the one or more parameters being reported in accordance with the configuration, wherein receiving the second message reporting of the one or more parameters includes receiving the second message reporting the QoS information in accordance with the configuration; determining configuration information corresponding to the communication of the data by the UE based on the one or more parameters; and transmitting, to the UE, a third message indicating the configuration information (see Cheng’874, claim 14).
Regarding claim 45, Cheng’874 discloses further comprising: communicating the data with the UE based on the configuration information (see Cheng’874, claim 15).
Regarding claim 46, Cheng’874 discloses wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported by the UE; an event that triggers the reporting of the one or more parameters by the UE; or a format for the reporting of the one or more parameters by the UE (see Cheng’874, claim 16).
Regarding claim 47, Cheng’874 discloses wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message (see Cheng’874, claim 17).
Regarding claim 48, Cheng’874 discloses wherein at least one of the first message, the second message, or the third message is delivered as a control plane message (see Cheng’874, claim 18).
Regarding claim 49, Cheng’874 discloses wherein the control plane message is communicated via non-access stratum (NAS) signaling (see Cheng’874, claim 19).
Regarding claim 50, Cheng’874 discloses wherein the one or more parameters indicate at least one of: a current QoS requirement of the UE; a channel busy ratio (CBR); a number of vehicles travelling in the same direction as the UE; a path plan of the UE; speed of the UE; or a direction of travel of the UE (see Cheng’874, claim 20).
Regarding claim 51, Cheng’874 discloses wherein the configuration information for the communication indicates at least one of: a mapping of a provider service identifier (PSID) to a packet priority parameter or a packet reliability parameter, as well as a location and a time corresponding to the mapping; whether carrier aggregation is to be used for the communication; whether transmission diversity is to be used for the communication; a message rate to be used for the communication; a number of retransmission attempts to be used for the communication; a modulation and coding scheme to be used for the communication; or whether duplicate transmission is to be used for the communication (see Cheng’874, claim 21).
Regarding claim 52, Cheng’874 discloses wherein the third message comprises an indication of a location and a time for the configuration information to be applied for the communication of the data (see Cheng’874, claim 22).
Regarding claim 53, Cheng’874 discloses wherein the third message further comprises: a second configuration and a second criteria indicating whether to apply the second configuration for the communication of the data (see Cheng’874, claim 23).
Regarding claim 54, Cheng’874 discloses wherein, wherein the third message comprises a first configuration and a first criteria indicating whether to apply the first configuration for the communication of the data (see Cheng’874, claim 24).
Regarding claim 55, Cheng’874 discloses an apparatus for wireless communication by a user-equipment (UE), comprising: at least one processor configured to determine one or more parameters corresponding to quality of service (QoS) information for communication of data using a sidelink communication protocol; and a transceiver coupled to the at least one processor, the transceiver being configured to: receive, by the UE, a first message indicating a configuration for reporting of the QoS information, the configuration indicating how to report the one or more parameters corresponding to the QoS information; report, by the UE, the one or more parameters by transmitting a second message, the one or more parameters being reported in accordance with the configuration, wherein the transceiver is configured to report the one or more parameters by being configured to report the QoS information in accordance with the configuration; and receive, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol (see Cheng’874, claim 25).
Regarding claim 56, Cheng’874 discloses wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported; an event that triggers the reporting of the one or more parameters; or a format for the reporting of the one or more parameters (see Cheng’874, claim 26).
Regarding claim 57, Cheng’874 discloses wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message (see Cheng’874, claim 27).
Regarding claim 58, Cheng’874 discloses wherein: the at least one processor is further configured to establish a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session (see Cheng’874, claim 28).
Regarding claim 59, Cheng’874 discloses wherein at least one of the first message, the second message, or the third message is delivered as a control plane message (see Cheng’874, claim 29).
Regarding claim 60, Cheng’874 discloses an apparatus for wireless communication, comprising: a transceiver configured to: transmit a first message indicating a configuration for reporting of quality of service (QoS) information, the configuration indicating how to report one or more parameters corresponding to the QoS information; and receive, from at least one user-equipment (UE), a second message reporting the one or more parameters corresponding to the QoS information for communication of data by the UE using a sidelink communication protocol, wherein the transceiver is configured to receive the second message reporting of the one or more parameters by being configured to receive the second message reporting the QoS information in accordance with the configuration; and at least one processor coupled to the transceiver, the at least on processor being configured to determine configuration information corresponding to the communication of the data by the UE based on the one or more parameters, wherein the transceiver is further configured to transmit, to the UE, a third message indicating the configuration information (see Cheng’874, claim 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-32, 42, 44-45, 55 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Dao et al. (US 2018/0262924 A1).

Chun et al. disclose a communication method performed by a user equipment in a vehicle to everything (V2X) communication system with the following features: regarding claim 31, a method for wireless communication by a user-equipment (UE), comprising: receiving, by the UE, a first message indicating a configuration for reporting of quality of service (QoS) information, the configuration indicating how to report one or more parameters corresponding to the QoS information; determining, by the UE, the one or more parameters corresponding to the QoS information for communication of data using a sidelink communication protocol; reporting, by the UE, the one or more parameters by transmitting a second message, the one or more parameters being reported in accordance with the configuration, wherein the reporting of the one or more parameters comprises reporting the QoS information in accordance with the configuration; and receiving, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol (Fig. 8, a flowchart for explaining an embodiment of a proposed V2X communication method, see teachings in [0174-0178 & 0185-0189] summarized as “a method for wireless communication by a user-equipment (UE), comprising: receiving, by the UE, a first message indicating a configuration for reporting of quality of service (QoS) information, the configuration indicating how to report one or more parameters corresponding to the QoS information (i.e. in a V2X (vehicle to everything) communication environment shown in fig. 7, a network entity (eNB) controls QoS of a UE by transmitting a first message to the UE describing a configuration for responding of QoS information related to V2X communication, wherein the V2X QoS information may include various information related to V2X communication like  a data rate, maximum size of data, transmission time interval, etc. required for V2X communication, when receiving the V2X QoS information, the UE applies the V2X QoS information, and then UE controls the V2X message transmission to the eNB according to the values indicated by the V2X QoS information, that is, the UE transmits the V2X message based on the received V2X QoS information, and may transmit the V2X message at a specific data rate, in a specific time interval, at a specific time, or with a specific size as indicated by the V2X QoS information received from the eNB), determining, by the UE, the one or more parameters corresponding to the QoS information for communication of data using a sidelink communication protocol (i.e. the UE determines the parameters of data rate, maximum data size, TTI etc. from the first message of QoS information received from the network entity for communication using V2X protocol), reporting, by the UE, the one or more parameters by transmitting a second message, the one or more parameters being reported in accordance with the configuration, wherein the reporting of the one or more parameters comprises reporting the QoS information in accordance with the configuration (i.e. after determining the parameters/configurations from the first QoS information related to the data rate, maximum data size etc., and the V2X application adjusts, for example, the amount of data generated therein not to exceed the data rate indicated by the V2X QoS information, and then reports the network entity accordingly in the second message), and receiving, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol (i.e. after receiving the second message from the UE, network entity may accept the proposed values and parameters or retransmit new values and parameters to the UE communication using V2X in a third message to the UE), and communicating, by the UE, the data based on the configuration information (i.e. the UE forwards the received V2X QoS information, received from the network entity, to the higher layer or V2X application which may adjust the amount of information based on the third message on configuration information)”). 
Chun et al. also disclose the following features: regarding claim 32, further comprising communicating, by the UE, the data based on the configuration information (Fig. 8, a flowchart for explaining an embodiment of a proposed V2X communication method, see teachings in [0185-0189] summarized as “the UE forwards the received V2X QoS information, from the network entity, to the higher layer or V2X application which may adjust the amount of information generated by itself, according to the received parameters, that is the V2X application adjusts the amount of data not to exceed the data rate indicated by the V2X QoS information so that the UE does not perform the V2X transmission in excess of the indicated data”); regarding claim 42, wherein the reception of the third message comprises receiving the third message indicating the configuration information determined based on the one or more parameters (Fig. 8, a flowchart for explaining an embodiment of a proposed V2X communication method, see teachings in [0185-0189] summarized as “network entity may accept the values and parameters proposed by the UE or retransmit new values and parameters to the UE communication using V2X, and this may be considered as a third message being received by the UE from the network entity indicating the configuration based on the determined parameters”).
Chun et al. is teaching of receiving information related  to the communication of the data using the sidelink. Chun et al., however, fails to expressly disclose “third message indicating configuration information” corresponding to the communication of the data using the sidelink communication protocol. 
Dao et al. disclose a system and method of network policy optimization with the following features: regarding claim 31, receiving, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol (Fig. 1, illustrates, in a component diagram, an example of a communication network architecture, see teachings in [0034 & 0037-0058] summarized as “receiving, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol (i.e. communication network architecture 100 comprises a user equipment (UE) 110, an access network (AN) 120, a core network (CN) 130 and a data network (DN) 140, the UE 110 communicates with a node in the DN 140 via connections through a node in the (R)AN 120 and then through the CN 130, the UE 110 receives first message indicating a QoS policy recommendation for certain criteria, including certain network slices, certain services (such as real-time video calls, real-time voice calls, video streaming services, video streaming services for certain over-the-top (OTT) content providers), certain time periods etc., in the second message UE 110 may send QoS reports in accordance to configuration and may include the QoS parameters like packet loss rate, packet delay, and other parameters measured at the UE 110)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. by using the features as taught by Dao et al. in order to provide a more effective and efficient system that is capable of sending third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 44:
Chun et al. disclose a communication method performed by a user equipment in a vehicle to everything (V2X) communication system with the following features: regarding claim 44, a method for wireless communication, comprising: transmitting a first message indicating a configuration for reporting of quality of service (QoS) information, the configuration indicating how to report one or more parameters corresponding to the QoS information; receiving, from at least one user-equipment (UE), a second message reporting the one or more parameters corresponding to the QoS information for communication of data by the UE using a sidelink communication protocol, the one or more parameters being reported in accordance with the configuration, wherein receiving the second message reporting of the one or more parameters includes receiving the second message reporting the QoS information in accordance with the configuration; determining configuration information corresponding to the communication of the data by the UE based on the one or more parameters; and transmitting, to the UE, a third message indicating the configuration information (Fig. 8, a flowchart for explaining an embodiment of a proposed V2X communication method, see teachings in [0174-0175 & 0185-0189] summarized as “a method for wireless communication, comprising: transmitting a first message indicating a configuration for reporting of quality of service (QoS) information, the configuration indicating how to report one or more parameters corresponding to the QoS information (i.e. in a V2X (vehicle to everything) communication environment shown in fig. 7, a network entity (eNB) controls QoS of a UE by transmitting a first message to the UE describing a configuration for responding of QoS information related to V2X communication, wherein the V2X QoS information may include various information related to V2X communication like  a data rate, maximum size of data, transmission time interval, etc. required for V2X communication, when receiving the V2X QoS information, the UE applies the V2X QoS information, and then UE controls the V2X message transmission to the eNB according to the values indicated by the V2X QoS information, that is, the UE transmits the V2X message based on the received V2X QoS information, and may transmit the V2X message at a specific data rate, in a specific time interval, at a specific time, or with a specific size as indicated by the V2X QoS information received from the eNB), receiving, from at least one user-equipment (UE), a second message reporting the one or more parameters corresponding to the QoS information for communication of data by the UE using a sidelink communication protocol, the one or more parameters being reported in accordance with the configuration, wherein receiving the second message reporting of the one or more parameters includes receiving the second message reporting the QoS information in accordance with the configuration (i.e. after determining the parameters/configurations from the first QoS information related to the data rate, maximum data size etc., and the V2X application adjusts, for example, the amount of data generated therein not to exceed the data rate indicated by the V2X QoS information, and then reports the network entity accordingly in the second message), determining configuration information corresponding to the communication of the data by the UE based on the one or more parameters (i.e. the UE determines the values and parameters included in the V2X QoS information received from the network entity), and transmitting, to the UE, a third message indicating the configuration information (i.e.  after receiving the second message from the UE, network entity may accept the proposed values and parameters or retransmit new values and parameters to the UE communication using V2X in a third message to the UE)”).
Chun et al. also disclose the following features: regarding claim 45, further comprising: communicating the data with the UE based on the configuration information (Fig. 8, a flowchart for explaining an embodiment of a proposed V2X communication method, see teachings in [0185-0189] summarized as “the UE forwards the received V2X QoS information, from the network entity, to the higher layer or V2X application which may adjust the amount of information generated by itself, according to the received parameters, that is the V2X application adjusts the amount of data not to exceed the data rate indicated by the V2X QoS information so that the UE does not perform the V2X transmission in excess of the indicated data”).
Chun et al. is teaching of transmitting information to the UE. Chun et al., however, fails to expressly disclose of transmitting “third message indicating configuration information” to the UE.
Dao et al. disclose a system and method of network policy optimization with the following features: regarding claim 44, transmitting, to the UE, a third message indicating the configuration information (Fig. 1, illustrates, in a component diagram, an example of a communication network architecture, see teachings in [0034 & 0037-0058] summarized as “transmitting, to the UE, a third message indicating the configuration information (i.e. communication network architecture 100 comprises a user equipment (UE) 110, an access network (AN) 120, a core network (CN) 130 and a data network (DN) 140, the UE 110 communicates with a node in the DN 140 via connections through a node in the (R)AN 120 and then through the CN 130, the UE 110 receives first message indicating a QoS policy recommendation for certain criteria, including certain network slices, certain services (such as real-time video calls, real-time voice calls, video streaming services, video streaming services for certain over-the-top (OTT) content providers), certain time periods etc., in the second message UE 110 may send QoS reports in accordance to configuration and may include the QoS parameters like packet loss rate, packet delay, and other parameters measured at the UE 110)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. by using the features as taught by Dao et al. in order to provide a more effective and efficient system that is capable of sending third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 55:
Chun et al. disclose a communication method performed by a user equipment in a vehicle to everything (V2X) communication system with the following features: regarding claim 55, an apparatus for wireless communication by a user-equipment (UE), comprising: at least one processor configured to determine one or more parameters corresponding to quality of service (QoS) information for communication of data using a sidelink communication protocol; and a transceiver coupled to the at least one processor, the transceiver being configured to: receive, by the UE, a first message indicating a configuration for reporting of the QoS information, the configuration indicating how to report the one or more parameters corresponding to the QoS information; report, by the UE, the one or more parameters by transmitting a second message, the one or more parameters being reported in accordance with the configuration, wherein the transceiver is configured to report the one or more parameters by being configured to report the QoS information in accordance with the configuration; and receive, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol (Fig. 8, a flowchart for explaining an embodiment of a proposed V2X communication method, see teachings in [0174-0175, 0185-0189 & 0234-0235] summarized as “an apparatus for wireless communication by a user-equipment (UE), comprising: at least one processor configured to (i.e. in a V2X (vehicle to everything) communication environment shown in fig. 7, a network entity (eNB) controls QoS of a UE comprising a processor 120 (fig. 14) and configured to), determine one or more parameters corresponding to quality of service (QoS) information for communication of data using a sidelink communication protocol (i.e. the UE determines the parameters of data rate, maximum data size, TTI etc. from the first message of QoS information received from the network entity for communication using V2X protocol), and a transceiver coupled to the at least one processor, the transceiver being configured to: receive, by the UE, a first message indicating a configuration for reporting of the QoS information, the configuration indicating how to report the one or more parameters corresponding to the QoS information (i.e. in a V2X (vehicle to everything) communication environment shown in fig. 7, a network entity (eNB) controls QoS of a UE by transmitting a first message to the UE describing a configuration for responding of QoS information related to V2X communication, wherein the V2X QoS information may include various information related to V2X communication like  a data rate, maximum size of data, transmission time interval, etc. required for V2X communication, when receiving the V2X QoS information, the UE applies the V2X QoS information, and then UE controls the V2X message transmission to the eNB according to the values indicated by the V2X QoS information, that is, the UE transmits the V2X message based on the received V2X QoS information, and may transmit the V2X message at a specific data rate, in a specific time interval, at a specific time, or with a specific size as indicated by the V2X QoS information received from the eNB), report, by the UE, the one or more parameters by transmitting a second message, the one or more parameters being reported in accordance with the configuration, wherein the transceiver is configured to report the one or more parameters by being configured to report the QoS information in accordance with the configuration (i.e. after determining the parameters/configurations from the first QoS information related to the data rate, maximum data size etc., and the V2X application adjusts, for example, the amount of data generated therein not to exceed the data rate indicated by the V2X QoS information, and then reports the network entity accordingly in the second message), and receive, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol (i.e.  after receiving the second message from the UE, network entity may accept the proposed values and parameters or retransmit new values and parameters to the UE communication using V2X in a third message to the UE which forwards the received V2X QoS information, from the network entity, to the higher layer or V2X application which may adjust the amount of information generated by itself, according to the received parameters, that is the V2X application adjusts the amount of data not to exceed the data rate indicated by the V2X QoS information so that the UE does not perform the V2X transmission in excess of the indicated data)”).
Chun et al. is teaching of receiving information related  to the communication of the data using the sidelink. Chun et al., however, fails to expressly disclose “third message indicating configuration information” corresponding to the communication of the data using the sidelink communication protocol.
Dao et al. disclose a system and method of network policy optimization with the following features: regarding claim 55, and receive, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol (Fig. 1, illustrates, in a component diagram, an example of a communication network architecture, see teachings in [0034 & 0037-0058] summarized as “and receive, by the UE, a third message indicating configuration information corresponding to the communication of the data using the sidelink communication protocol (i.e. communication network architecture 100 comprises a user equipment (UE) 110, an access network (AN) 120, a core network (CN) 130 and a data network (DN) 140, the UE 110 communicates with a node in the DN 140 via connections through a node in the (R)AN 120 and then through the CN 130, the UE 110 receives first message indicating a QoS policy recommendation for certain criteria, including certain network slices, certain services (such as real-time video calls, real-time voice calls, video streaming services, video streaming services for certain over-the-top (OTT) content providers), certain time periods etc., in the second message UE 110 may send QoS reports in accordance to configuration and may include the QoS parameters like packet loss rate, packet delay, and other parameters measured at the UE 110)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. by using the features as taught by Dao et al. in order to provide a more effective and efficient system that is capable of sending third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 60:
Chun et al. disclose a communication method performed by a user equipment in a vehicle to everything (V2X) communication system with the following features: regarding claim 60, an apparatus for wireless communication, comprising: a transceiver configured to: transmit a first message indicating a configuration for reporting of quality of service (QoS) information, the configuration indicating how to report one or more parameters corresponding to the QoS information; and receive, from at least one user-equipment (UE), a second message reporting the one or more parameters corresponding to the QoS information for communication of data by the UE using a sidelink communication protocol, wherein the transceiver is configured to receive the second message reporting of the one or more parameters by being configured to receive the second message reporting the QoS information in accordance with the configuration; and at least one processor coupled to the transceiver, the at least on processor being configured to determine configuration information corresponding to the communication of the data by the UE based on the one or more parameters, wherein the transceiver is further configured to transmit, to the UE, a third message indicating the configuration information (Fig. 8, a flowchart for explaining an embodiment of a proposed V2X communication method, see teachings in [0174-0175, 0185-0189 & 0234-0235] summarized as “an apparatus for wireless communication, comprising: a transceiver configured to: transmit a first message indicating a configuration for reporting of quality of service (QoS) information, the configuration indicating how to report one or more parameters corresponding to the QoS information (i.e. in a V2X (vehicle to everything) communication environment shown in fig. 7, a network entity (eNB) controls QoS of a UE by transmitting a first message to the UE describing a configuration for responding of QoS information related to V2X communication, wherein the V2X QoS information may include various information related to V2X communication like  a data rate, maximum size of data, transmission time interval, etc. required for V2X communication, when receiving the V2X QoS information, the UE applies the V2X QoS information, and then UE controls the V2X message transmission to the eNB according to the values indicated by the V2X QoS information, that is, the UE transmits the V2X message based on the received V2X QoS information, and may transmit the V2X message at a specific data rate, in a specific time interval, at a specific time, or with a specific size as indicated by the V2X QoS information received from the eNB), and receive, from at least one user-equipment (UE), a second message reporting the one or more parameters corresponding to the QoS information for communication of data by the UE using a sidelink communication protocol, wherein the transceiver is configured to receive the second message reporting of the one or more parameters by being configured to receive the second message reporting the QoS information in accordance with the configuration (i.e. after determining the parameters/configurations from the first QoS information related to the data rate, maximum data size etc., and the V2X application adjusts, for example, the amount of data generated therein not to exceed the data rate indicated by the V2X QoS information, and then reports the network entity accordingly in the second message), and at least one processor coupled to the transceiver, the at least on processor being configured to determine configuration information corresponding to the communication of the data by the UE based on the one or more parameters (i.e. the UE determines with the help of the processor 120 the values and parameters of data rate, maximum data size, TTI etc. from the first message of QoS information received from the network entity for communication using V2X protocol), wherein the transceiver is further configured to transmit, to the UE, a third message indicating the configuration information (i.e.  after receiving the second message from the UE, network entity may accept the proposed values and parameters or retransmit new values and parameters to the UE communication using V2X in a third message to the UE)”).
Chun et al. is teaching of transmitting to the UE configuration information. Chun et al., however, fails to expressly disclose “third message indicating the configuration information” being transmitted to the UE.
Dao et al. disclose a system and method of network policy optimization with the following features: regarding claim 60, wherein the transceiver is further configured to transmit, to the UE, a third message indicating the configuration information (Fig. 1, illustrates, in a component diagram, an example of a communication network architecture, see teachings in [0034 & 0037-0058] summarized as “wherein the transceiver is further configured to transmit, to the UE, a third message indicating the configuration information (i.e. communication network architecture 100 comprises a user equipment (UE) 110, an access network (AN) 120, a core network (CN) 130 and a data network (DN) 140, the UE 110 communicates with a node in the DN 140 via connections through a node in the (R)AN 120 and then through the CN 130, the UE 110 receives first message indicating a QoS policy recommendation for certain criteria, including certain network slices, certain services (such as real-time video calls, real-time voice calls, video streaming services, video streaming services for certain over-the-top (OTT) content providers), certain time periods etc., in the second message UE 110 may send QoS reports in accordance to configuration and may include the QoS parameters like packet loss rate, packet delay, and other parameters measured at the UE 110)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. by using the features as taught by Dao et al. in order to provide a more effective and efficient system that is capable of transmitting third message indicating configuration information to the UE. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 34, 36, 47-48, 57 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Dao et al. (US 2018/0262924 A1) as applied to claims 31, 44 and 55 above, and further in view of Kang et al. (US 2018/0035276 A1).

Chun et al. and Dao et al. disclose the claimed limitations as described in paragraph 7 above. Chun et al. and Dao et al. do not expressly disclose the following features: regarding claim 34, wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message; regarding claim 36, wherein at least one of the first message, the second message, or the third message is delivered as a control plane message; regarding claim 47, wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message; regarding claim 48, wherein at least one of the first message, the second message, or the third message is delivered as a control plane message; regarding claim 57, wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message; regarding claim 59, wherein at least one of the first message, the second message, or the third message is delivered as a control plane message.
	Kang et al. disclose a method and apparatus for discovering a counterpart device in D2D communication with the following features: regarding claim 34, wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message (Fig. 16, a diagram for explaining a basic concept of device to device communication according to an embodiment of a second aspect of the present disclosure, see teachings in [0196] summarized as “V2X message and V2X content message transmitted and received to and from the RSU 110 and UEs like UE 102, may be transmitted in user-plane message”); regarding claim 36, wherein at least one of the first message, the second message, or the third message is delivered as a control plane message (Fig. 20, a diagram for explaining an embodiment of local transmission according to an embodiment of a second aspect of the present disclosure, see teachings in [0220] summarized as “the UE1 101 may transmit, to the base station 107, the V2X message requesting the local transmission through the cellular communication method wherein the format of the V2X message, transmitted from the UE1 101 to the base station 107, may be a message of control plane signaling”); regarding claim 47, wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message (Fig. 16, a diagram for explaining a basic concept of device to device communication according to an embodiment of a second aspect of the present disclosure, see teachings in [0196] summarized as “V2X message and V2X content message transmitted and received to and from the RSU 110 and UEs like UE 102, may be transmitted in user-plane message”); regarding claim 48, wherein at least one of the first message, the second message, or the third message is delivered as a control plane message (Fig. 20, a diagram for explaining an embodiment of local transmission according to an embodiment of a second aspect of the present disclosure, see teachings in [0220] summarized as “the UE1 101 may transmit, to the base station 107, the V2X message requesting the local transmission through the cellular communication method wherein the format of the V2X message, transmitted from the UE1 101 to the base station 107, may be a message of control plane signaling”); regarding claim 57, wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message (Fig. 16, a diagram for explaining a basic concept of device to device communication according to an embodiment of a second aspect of the present disclosure, see teachings in [0196] summarized as “V2X message and V2X content message transmitted and received to and from the RSU 110 and UEs like UE 102, may be transmitted in user-plane message”); regarding claim 59, wherein at least one of the first message, the second message, or the third message is delivered as a control plane message (Fig. 20, a diagram for explaining an embodiment of local transmission according to an embodiment of a second aspect of the present disclosure, see teachings in [0220] summarized as “the UE1 101 may transmit, to the base station 107, the V2X message requesting the local transmission through the cellular communication method wherein the format of the V2X message, transmitted from the UE1 101 to the base station 107, may be a message of control plane signaling”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. with Dao et al. by using the features as taught by Kang et al. in order to provide a more effective and efficient system that is capable of delivering the first message, the second message, or the third message as a user-plane message and control plane message. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 33, 46 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Dao et al. (US 2018/0262924 A1) as applied to claims 31, 44 and 55 above, and further in view of Parron et al. (US 2019/0394786 A1).

Chun et al. and Dao et al. disclose the claimed limitations as described in paragraph 7 above. Park et al., Chun et al. and Dao et al. do not expressly disclose the following features: regarding claim 33, wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported; an event that triggers the reporting of the one or more parameters; or a format for the reporting of the one or more parameters; regarding claim 46, wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported by the UE; an event that triggers the reporting of the one or more parameters by the UE; or a format for the reporting of the one or more parameters by the UE; regarding claim 56, wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported; an event that triggers the reporting of the one or more parameters; or a format for the reporting of the one or more parameters.
Parron et al. disclose a method and system for vehicle-to-vehicle communication with the following features: regarding claim 33, wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported; an event that triggers the reporting of the one or more parameters; or a format for the reporting of the one or more parameters (Fig. 3, a functional diagram of an example network in accordance with some embodiments, see teachings in [0021-0022 & 0185-0186] summarized as “measurements performed by UEs 102 to assist gNB 105 scheduling decisions may comprise measurements to QoS to V2X communication, and signaling of V2X service type indicator may be included in SCI format signaling, a reporting mechanism to signal UE measurements to eNB may comprise measurement report triggering conditions; periodic or event -triggered reporting, in which the UE reporting may be UE specifically configured as periodic or event -triggered based on certain set of conditions”); regarding claim 46, wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported by the UE; an event that triggers the reporting of the one or more parameters by the UE; or a format for the reporting of the one or more parameters by the UE (Fig. 3, a functional diagram of an example network in accordance with some embodiments, see teachings in [0021-0022 & 0185-0186] summarized as “measurements performed by UEs 102 to assist gNB 105 scheduling decisions may comprise measurements to QoS to V2X communication, and signaling of V2X service type indicator may be included in SCI format signaling, a reporting mechanism to signal UE measurements to eNB may comprise measurement report triggering conditions; periodic or event -triggered reporting, in which the UE reporting may be UE specifically configured as periodic or event -triggered based on certain set of conditions”); regarding claim 56, wherein the configuration for the reporting comprises at least one of: an indication of a frequency at which the one or more parameters are to be reported; an event that triggers the reporting of the one or more parameters; or a format for the reporting of the one or more parameters (Fig. 3, a functional diagram of an example network in accordance with some embodiments, see teachings in [0021-0022 & 0185-0186] summarized as “measurements performed by UEs 102 to assist gNB 105 scheduling decisions may comprise measurements to QoS to V2X communication, and signaling of V2X service type indicator may be included in SCI format signaling, a reporting mechanism to signal UE measurements to eNB may comprise measurement report triggering conditions; periodic or event -triggered reporting, in which the UE reporting may be UE specifically configured as periodic or event -triggered based on certain set of conditions”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. with Dao et al. by using the features as taught by Parron et al. in order to provide a more effective and efficient system that is capable of reporting configuration comprises an event that triggers the reporting of the one or more parameters. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 35 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Dao et al. (US 2018/0262924 A1) and Kang et al. (US 2018/0035276 A1) as applied to claims 31, 44 and 55 above, and further in view of Qiao et al. (US 2019/0207778 A1).

Chun et al., Dao et al. and Kang et al. disclose the claimed limitations as described in paragraph 7 above. Chun et al., Dao et al. and Kang et al. do not expressly disclose the following features: regarding claim 35, further comprising: establishing a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session; regarding claim 28, wherein: the at least one processor is further configured to establish a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session; regarding claim 58, wherein: the at least one processor is further configured to establish a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session.
Qiao et al. disclose a system for establishing PDU session for service type based policy and charging control with the following features: regarding claim 35, further comprising: establishing a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session; regarding claim 28, wherein: the at least one processor is further configured to establish a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session (Fig. 21, a flow diagram of an aspect of an embodiment of the present disclosure, see teachings in [0264] summarized as “first message may comprise a request to establish at least one packet data unit ( PDU) session for a wireless device and the session management function may select a user plane function based on the device type for the wireless device”); regarding claim 58, wherein: the at least one processor is further configured to establish a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session (Fig. 21, a flow diagram of an aspect of an embodiment of the present disclosure, see teachings in [0264] summarized as “first message may comprise a request to establish at least one packet data unit ( PDU) session for a wireless device and the session management function may select a user plane function based on the device type for the wireless device”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. with Dao et al. and Kang et al. by using the features as taught by Qiao et al. in order to provide a more effective and efficient system that is capable of establishing a PDU session for the user-plane message to communicate. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 37 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Dao et al. (US 2018/0262924 A1) and Kang et al. (US 2018/0035276 A1) as applied to claims 31 and 44 above, and further in view of Kim et al. (US 2018/0146398 A1).

Chun et al., Dao et al. and Kang et al. disclose the claimed limitations as described in paragraph 7 above. Chun et al., Dao et al. and Kang et al. do not expressly disclose the following features: regarding claim 37, wherein the control plane message is communicated via non-access stratum (NAS) signaling; regarding claim 49, wherein the control plane message is communicated via non-access stratum (NAS) signaling.
Kim et al. disclose a technique of fusing a 5G communication system for supporting higher data transmission rate with the following features: regarding claim 37, wherein the control plane message is communicated via non-access stratum (NAS) signaling (Fig. 6C, diagram illustrating a signaling flow chart when a terminal moves to a service area of an LTE system of a next generation mobile communication system according to an embodiment of the present disclosure, see teachings in [0921 and 1459] summarized as “terminal transmits the attach request message to an NG core 6c-10 using the NAS container of the specific control plane message while performing the connection establishment process in operation 6c-32 with the target next generation mobile communication cell in operation 6c-34, wherein the terminal supporting communication applied to V2X communication technology”); regarding claim 49, wherein the control plane message is communicated via non-access stratum (NAS) signaling (Fig. 6C, diagram illustrating a signaling flow chart when a terminal moves to a service area of an LTE system of a next generation mobile communication system according to an embodiment of the present disclosure, see teachings in [0921 and 1459] summarized as “terminal transmits the attach request message to an NG core 6c-10 using the NAS container of the specific control plane message while performing the connection establishment process in operation 6c-32 with the target next generation mobile communication cell in operation 6c-34, wherein the terminal supporting communication applied to V2X communication technology”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. with Dao et al. and Kang et al. by using the features as taught by Kim et al. in order to provide a more effective and efficient system that is capable of control plane message in NAS. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 38 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Dao et al. (US 2018/0262924 A1) as applied to claims 31  and 44 above, and further in view of Li et al. (US 2019/0313279 A1).

Chun et al. and Dao et al. disclose the claimed limitations as described in paragraph 7 above. Chun et al. and Dao et al. do not expressly disclose the following features: regarding claim 38, wherein the one or more parameters indicate at least one of: a current QoS requirement of the UE; a channel busy ratio (CBR), and a time and a location corresponding to the CBR; a number of vehicles travelling in the same direction as the UE; a path plan of the UE; speed of the UE; or a direction of travel of the UE; regarding claim 50, wherein the one or more parameters indicate at least one of: a current QoS requirement of the UE; a channel busy ratio (CBR); a number of vehicles travelling in the same direction as the UE; a path plan of the UE; speed of the UE; or a direction of travel of the UE.
Li et al. disclose a method and a device for controlling congestion in a vehicle to everything (V2X) system with the following features: regarding claim 38, wherein the one or more parameters indicate at least one of: a current QoS requirement of the UE; a channel busy ratio (CBR), and a time and a location corresponding to the CBR; a number of vehicles travelling in the same direction as the UE; a path plan of the UE; speed of the UE; or a direction of travel of the UE (Fig. 2, a flowchart in accordance with an embodiment of the present disclosure, see teachings in [Chun et al.] summarized as “congestion control is a necessary feature to guarantee stable operations of a V2X system, so within a cell coverage, a UE may report a measured CBR to a base station which may configure and reconfigure transmission parameters of the UE, based on the CBR, and the UE may adjust SA thereof and transmission parameters of a data channel thereof, according to the currently measured CBR”); regarding claim 50, wherein the one or more parameters indicate at least one of: a current QoS requirement of the UE; a channel busy ratio (CBR); a number of vehicles travelling in the same direction as the UE; a path plan of the UE; speed of the UE; or a direction of travel of the UE (Fig. 2, a flowchart in accordance with an embodiment of the present disclosure, see teachings in [Chun et al.] summarized as “congestion control is a necessary feature to guarantee stable operations of a V2X system, so within a cell coverage, a UE may report a measured CBR to a base station which may configure and reconfigure transmission parameters of the UE, based on the CBR, and the UE may adjust SA thereof and transmission parameters of a data channel thereof, according to the currently measured CBR”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. with Dao et al. by using the features as taught by Li et al. in order to provide a more effective and efficient system that is capable of indicating CBR parameter. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 39 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Dao et al. (US 2018/0262924 A1)  as applied to claims 31 and 44 above, and further in view of Lee et al. (US 20200037126 A1).

Chun et al. and Dao et al. disclose the claimed limitations as described in paragraph 7 above. Chun et al. and Dao et al. do not expressly disclose the following features: regarding claim 39, wherein the configuration information for the communication indicates at least one of: a mapping of a provider service identifier (PSID) to a packet priority parameter or a packet reliability parameter; whether carrier aggregation is to be used for the communication; whether transmission diversity is to be used for the communication; a message rate to be used for the communication; a number of retransmission attempts to be used for the communication; a modulation and coding scheme to be used for the communication; or whether duplicate transmission is to be used for the communication; regarding claim 51, wherein the configuration information for the communication indicates at least one of: a mapping of a provider service identifier (PSID) to a packet priority parameter or a packet reliability parameter, as well as a location and a time corresponding to the mapping; whether carrier aggregation is to be used for the communication; whether transmission diversity is to be used for the communication; a message rate to be used for the communication; a number of retransmission attempts to be used for the communication; a modulation and coding scheme to be used for the communication; or whether duplicate transmission is to be used for the communication.
Lee et al. disclose a method for decoding a V2X signal transmitted by means of a transmit diversity method with the following features: regarding claim 39, wherein the configuration information for the communication indicates at least one of: a mapping of a provider service identifier (PSID) to a packet priority parameter or a packet reliability parameter; whether carrier aggregation is to be used for the communication; whether transmission diversity is to be used for the communication; a message rate to be used for the communication; a number of retransmission attempts to be used for the communication; a modulation and coding scheme to be used for the communication; or whether duplicate transmission is to be used for the communication (Fig. 4,  illustrates scenarios for V2X communication, see teachings in [0020 and 0073] summarized as “for efficiently managing a V2X message transmission operation based on transmit diversity (TXD) configuration, and hence an enhanced UE operating according to new configuration supports transmission diversity for V2X communication may coexist”); regarding claim 51, wherein the configuration information for the communication indicates at least one of: a mapping of a provider service identifier (PSID) to a packet priority parameter or a packet reliability parameter, as well as a location and a time corresponding to the mapping; whether carrier aggregation is to be used for the communication; whether transmission diversity is to be used for the communication; a message rate to be used for the communication; a number of retransmission attempts to be used for the communication; a modulation and coding scheme to be used for the communication; or whether duplicate transmission is to be used for the communication (Fig. 4,  illustrates scenarios for V2X communication, see teachings in [0020 and 0073] summarized as “for efficiently managing a V2X message transmission operation based on transmit diversity (TXD) configuration, and hence an enhanced UE operating according to new configuration supports transmission diversity for V2X communication may coexist”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. with Dao et al. by using the features as taught by Lee et al. in order to provide a more effective and efficient system that is capable of mapping transmission diversity. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 40, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Dao et al. (US 2018/0262924 A1) as applied to claims 31 and 44 above, and further in view of Pelletier et al. (US 2019/0089498 A1).

Chun et al. and Dao et al. disclose the claimed limitations as described in paragraph 7 above. Chun et al. and Dao et al. do not expressly disclose the following features: regarding claim 40, wherein the third message comprises an indication of a location and a time for the configuration information to be applied for the communication of the data; regarding claim 52, wherein the third message comprises an indication of a location and a time for the configuration information to be applied for the communication of the data.
Pelletier et al. disclose systems and methods for LTE-assisted processing and control architecture in NR flexible radio access technology with the following features: regarding claim 40, wherein the third message comprises an indication of a location and a time for the configuration information to be applied for the communication of the data (Fig. 8, an example of an LTE-assisted and unassisted NR deployment, see teachings in [0207 and ] summarized as “NR may support V2x and may include respective downlink control and/or forward direction transmission, wherein the NR obtains the LTE subframe format from the LTE eNB and configuration, and the NR may use the configuration information to determine the time and the location of CSI-RS signals”); regarding claim 52, wherein the third message comprises an indication of a location and a time for the configuration information to be applied for the communication of the data (Fig. 8, an example of an LTE-assisted and unassisted NR deployment, see teachings in [0207 and ] summarized as “NR may support V2x and may include respective downlink control and/or forward direction transmission, wherein the NR obtains the LTE subframe format from the LTE eNB and configuration, and the NR may use the configuration information to determine the time and the location of CSI-RS signals”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. with Dao et al. by using the features as taught by Pelletier et al. in order to provide a more effective and efficient system that is capable of indicating time and location with configuration information. The motivation of using these functions is that it is more cost effective and dynamic.
Allowable Subject Matter
Claims 41, 43 and 53-54 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
12/7/2022                                                                                                                                                                                            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473